Citation Nr: 0327100	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  96-15 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.  

2.  Entitlement to service connection for lumbar spine 
disability.   


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from July 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board remanded the case to the RO in April 1998 for 
additional development.  In that remand, the Board set forth 
two separate issues on appeal, finding that the veteran had 
been claiming that he sustained injuries to two separate 
areas of the back, the cervical spine and the lumbar spine.  
In a March 2002 decision, the Board found new and material 
evidence to reopen the claims, but denied the claim on the 
merits.  That Board decision consolidated the issues for 
purposes of convenience.    

The veteran appealed the March 2002 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to a joint motion from the parties, in a December 2002 Order, 
the Court vacated only that portion of the Board decision 
that denied service connection for cervical and lumbar spine 
disability.  By letter dated in March 2003, the Board advised 
the veteran, through his representative, that he had 
additional time in which to supplement the evidence and 
argument before the Board.  The representative's submission 
received in September 2003 has been associated with the 
claims folder.  The case is again ready for Board review.  

In light of the disposition of each issue, discussed in 
detail below, the Board again separates the cervical and 
lumbar spine disabilities in question into separate issues.  
The issue of service connection for cervical spine disability 
is addressed in the REMAND portion of the decision, below.       


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 
2.  The competent, probative evidence of record establishes a 
nexus between the veteran's lumbar spine disability and his 
period of active service.  


CONCLUSION OF LAW

Service connection for lumbar spine disability is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In the February 1995 rating decision, the February 1996 
statement of the case, and supplemental statements of the 
case dated through March 2001, the RO provided the veteran 
and his representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  The March 2001 supplemental 
statement of the case includes consideration of the new 
notice and duty to assist provisions of the VCAA.  In 
addition, the RO has secured all available service medical 
records, private medical records, and VA medical records and 
opinions necessary to make a decision on this claim.  Also, 
the veteran has submitted private medical evidence.  The 
Board finds that, given the disposition of this claim, any 
defect in notice or assistance is not prejudicial to the 
veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran had active service from July 1948 to June 1952.  
As shown in service medical records, the veteran was seen in 
September 1950 with lumbago and common cold.  Other service 
medical records, including the June 1952 separation 
examination report, were negative for abnormality of the 
spine.  

The veteran's private physician referred him to VA in January 
1962 for evaluation of backache complaints beginning in 
December 1961.  January 1962 VA records reflected 
hospitalization and diagnosis of compression fracture of the 
vertebral body, four weeks old.

August 1962 notes from J. Brink, M.D., included the veteran's 
history of in-service back injury in 1950 with several months 
of treatment and intermittent back pain thereafter.  The 
veteran related that he was rejected for re-enlistment in 
1961 for bad ears and back.  He fell on ice in December 1961, 
which brought on back pain.  X-ray reports showed moderate 
wedging of L1, which appeared to be the result of an old 
previous compression fracture.  Dr. Brink stated that the 
veteran's symptoms seemed the represent residuals of the old 
compression fracture of L1 with some psychogenic overlay.

A report of contact with Social Security Administration 
personnel dated in September 1962 related that the veteran 
had an injury in service in 1950 when a heavy box fell on him 
and pinned his back to the cement floor, crushing part of his 
spine.  He believed that his disability began in December 
1961 when he slipped on some ice and fell on his already 
injured back.  

X-rays taken for the March 1964 VA general medical 
examination showed an old compression fracture deformity of 
L1.  During the special neurology examination, the veteran 
related that he had a minor back injury in service in 1950 
with intermittent complaints thereafter.  In 1962, he fell on 
ice and sustained a compression fracture of a lumbar vertebra 
with constant back pain since that time.  Neurologic 
examination was normal.  The examiner indicated that a 
diagnosis of conversion reaction accounted for the veteran's 
symptomatology. 

Notes from M. Feferman, M.D., dated in April 1964 included 
the veteran's history of back injury in service in 1950.  He 
had intermittent pain thereafter until the fall in December 
1961.  On examination, Dr. Feferman found no good organic 
evidence for the veteran's difficulty.  Although he did not 
review any X-rays, there was a reported compression fracture 
of L1.  Dr. Feferman stated that it apparently was an old 
fracture and that it would be hard to see how it could cause 
all of the veteran's continued difficulty.  

VA medical records from April 1975 indicated that the veteran 
was involved in automobile accident in April 1974.  Notes 
stated that he was seen in the emergency room.  It was 
reported that the consulting orthopod stated that the ailment 
was not due entirely to the accident.  The diagnosis included 
lumbar spine arthritis.  

During the August 1975 VA orthopedic examination, the veteran 
related that he initially had back problems in service 
related to an injury in a supply house in which something was 
pushed over on him.  Things went fairly well after that.  In 
1961, he suffered a compression fracture of L1.  He incurred 
a whiplash injury several years later.  The examiner 
commented that the veteran's present complaints, which were 
mostly not related to his back, probably had nothing to do 
with the injury sustained in service.  The diagnosis included 
old compression fracture of L1.  The diagnosis from the 
psychiatric examination also performed at that time was 
conversion hysteria.

Notes from S. Tarangle, M.D., dated in October 1975 referred 
to a history of back injury in 1952.  Records dated in April 
1978 from A. Otero, M.D., indicated that "in 1950, the 
veteran had a packing crate pushing him and sustained a 
compression to the lumbar spine.  In 1961, fell out of a 
toboggan slide and injured his back."  X-rays at that time 
were unchanged from 1950.  The veteran sprained his back in 
1972 after picking up a heavy object.  Dr. Otero commented 
that there was not much wrong with the veteran's lumbar 
spine, other than the old compression fracture.  The old 
fracture was stable and without associated neurologic 
deficit.  Records from S. Molenich, M.D., dated in June 1978 
related that the veteran had pain in right hip and thigh, 
both shoulders, and vertebral column dating to 1960.  He had 
a toboggan accident in 1961.  About one year later, he 
developed back pain.  He also suffered a whiplash injury in 
1974.  It was noted that X-rays showed an old compression 
fracture of L1, the age of which was difficult to determine.  

The veteran was hospitalized at a VA facility in 1979.  
Associated records reflected the veteran's report of low back 
pain onset in 1950 following trauma to the back.  He 
experienced exacerbation of pain in 1962 after falling on 
ice.  He fell again in 1972 with onset of neck pain and 
worsened back pain.  Observations suggested a psychiatric 
component to his symptoms.  

Private medical records showed that the veteran suffered a 
work-related injury in January 1990 when he lifted a heavy 
object.  Notes from W. Bernell, M.D., dated in May 1991 
reflected therapy for the back.  Radiographic tests showed 
degenerated disc at L5-S1.  In statements dated in August 
1991, Dr. Bernell stated that the degenerated disc probably 
preceded the January 1990 injury, although the pain and 
resulting disability began with the injury.  Records from J. 
Beckley, M.D., dated in August 1991 included a history of L1 
compression fracture in 1950 from which he recovered without 
any significant residuals, whiplash injury in 1974, and work-
related injury in January 1990.  The veteran underwent 
anterior L5-S1 diskectomy and anterior lumbar interbody 
fusion in December 1991.  

In an April 1992 statement, H. Frank, M.D., opined that the 
veteran sustained back and neck injuries in the course of his 
employment in January 1990. 

In March 1993, the RO received copies of letters the veteran 
sent to his mother in 1950.  He mentioned that he had an 
accident in which he fell off a train.  There was no mention 
of back injury or other serious residual.  Statements from 
W.K. and F.K. also recounted the veteran's fall from a train.  
The veteran's May 1993 statement enumerated injuries in 
service, including a fall down the stairs in May 1949, a fall 
from a train in January 1950, and injury from being hit by a 
box in September 1950.

A May 1993 letter from Dr. Bernell indicated that the veteran 
asked for his opinion as to the cause of his back pain.  He 
presented the doctor with records from service in January 
1950, showing that he had been thrown from a train, resulting 
in severe neck, back, and leg pain.  He was treated for 
"lumbago," now called mechanical low back pain.  A box fell 
on the veteran in September 1950.  In 1990, he was found to 
have a compression fracture of L1.  The veteran asked whether 
the in-service injury could have led to the development of 
his current disorders.  Dr. Bernell answered that it was well 
known and accepted that spine injuries frequently lead to 
spondylosis.  It sounded to him that the veteran had a spine 
injury in service as described.  In a May 1995 statement, 
after discussing his medical credentials, as well as the 
veteran's history, Dr. Bernell stated that, based on his 
experience and judgment, as well as a referenced medical 
text, he thought it was probable that the veteran's spine 
injuries in service did lead to his current spondylosis or at 
least had a major part in its development.  Dr. Bernell's 
January 1997 letter offered a similar opinion.    

The veteran and his spouse testified at a personal hearing in 
May 1995.  He indicated that, in service in 1950, a box fell 
on his back, pushing him to the floor.  The box weighed 
between 70 and 90 pounds.  He was treated with heat and 
massage.  After service, the veteran had intermittent, minor 
back problems.  He denied having any work-related spine 
injury.  During the hearing, the veteran submitted a written 
statement highlighting in-service and post-service injuries 
and symptoms relevant to his claim.  He also submitted a 
statement from his sister, who recalled that he had back pain 
from the time of his discharge to the present.  A statement 
from J.P. indicated that he recalled an incident in which the 
veteran fell off a train.  

During the April 1997 VA orthopedic examination, the veteran 
described the in-service box injury in September 1950 and 
indicated that he had intermittent back pain since that time.  
He had a work-related injury in January 1990.  He also 
alleged having a motor vehicle accident in 1950 on active 
duty with neck injury.  The veteran had undergone surgery on 
the back.  The diagnosis included status post lumbar disc 
excision and spinal fusion.  The examiner opined that the 
current findings in the back were not "partially or 
etiologically related to the in service findings.  The degree 
of probability is equally likely as not related to service 
findings and the rationale for this is that the patient did 
have, as understand it from going over the chart, [  ] lumbar 
injury, however, it seems that the initiating cause for the 
requirement for spinal fusion both in the lumbar [  ] area 
were the workman's comp injury that occurred [in January 
1990]." 

The veteran and his spouse testified before the undersigned 
Board Member in March 1998.  He again described the in-
service incidents of falling down stairs, falling from a 
train, and being struck by a footlocker-type box.  He related 
that his separation examination was not thorough and that he 
did not have an opportunity to discuss his back problems.  
The veteran discussed in-service and post-service symptoms 
and treatment.  The veteran's September 2001 hearing 
transcript revealed similar testimony.  

In an April 1998 statement, Dr. Beckley indicated that he 
reviewed the veteran's records and history, particularly 
prior injuries.  It was his opinion, as a board-certified 
orthopedic surgeon, that the veteran's spondylosis of the 
lumbar spine was quite likely related to his serious injuries 
of the 1950s.

The report of the March 1999 VA orthopedic examination 
included the history of work-related injury in January 1990 
with subsequent surgeries.  The veteran related that he fell 
down some stairs on active duty in 1949, that he fell out of 
a railroad car in 1950 in service, and that he was injured 
when a footlocker fell on him in September 1950, at which 
time he was treated for lumbago.  He also stated that he was 
treated for a lower back condition in October 1950, while 
hospitalized for circumcision.  In addition, the veteran had 
a history of motor vehicle accident in 1974 with subsequent 
back pain.  The examiner noted that there were conflicting 
medical opinions from VA and private physicians concerning 
the possible relationship between the described in-service 
injuries and the veteran's current neck and back disorders.  
He stated that, after a thorough review of the veteran's 
claims folder, he found no evidence to suggest that the 
veteran's current condition or need for surgery was connected 
to service.  He based his opinion on the time interval 
between service and the need for surgery and the intervening 
injuries.  The examiner conceded that there was obvious 
evidence that the surgery was preceded by degenerative 
changes, but indicated that these degenerative changes 
occurred in all human beings and could be focalized as in the 
veteran's case without being related to military duty. 

In February 2002, the Board requested an independent medical 
expert opinion from a specialist in orthopedics.  The report 
received later that month included a discussion of the 
veteran's contentions and the relevant medical evidence of 
record.  The physician concluded that the veteran now suffers 
from disorders including lumbar spondylosis, a progressive 
degenerative condition that was expected in the normal 
population and that was appropriate for his age.  He 
explained that lumbago was a common term for back pain.  As 
used in the September 1950 service medical record, there was 
no indication that "lumbago" inferred a significant injury 
or fracture.  After reviewing the records, the physician 
found no event during the veteran's active duty that would 
indicate significant injury and explain his present symptoms.  
He opined that the veteran's present symptoms were most 
likely due to progressive degenerative disease of the lumbar 
spine, which was normal during human maturity, due to genetic 
predisposition and not a specific trauma.  There was no 
documented event that would explain a higher incident of 
degenerative disease or a likelihood to develop a problem 
later as a consequence of active duty injury.  The physician 
added that there was ample evidence of post-service injury 
and some suggestion of psychogenic overlay or hysteria 
reaction.  He concluded that he did not believe that the 
veteran's present symptoms were service-related as documented 
in the records.  

A September 2003 report from J. Freedman, M.D., submitted by 
the veteran, included a detailed review and discussion of the 
medical and lay evidence of record, as well as medical 
principles relevant to the inquiry.  Ultimately, Dr. Freedman 
concluded, within reasonable medical certainty, that it was 
more likely than not that the veteran's lumbar spondylosis 
developed, on a delayed basis, following injuries that 
occurred during service.  He listed the medical and lay 
evidence that supported his conclusion, noting that the in-
service injuries as described and the progression of the 
disability were consistent.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Review of the evidence of record reveals conflicting medical 
opinions on the question of whether the veteran's lumbar 
spine disability was incurred in service.  The Board has a 
duty to analyze the credibility and probative value of the 
evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
April 1997 and March 1999 VA examiners both find no 
relationship to service, attributing the disorders to a work-
related injury and to age-related processes, respectively.  
Although the latter examiner reviewed the claims folder, it 
is unclear whether the former examiner had access to records.  
On the other hand, both Dr. Bernell and Dr. Beckley relate 
the veteran's current spinal disorders to injuries received 
in service.  These opinions purport to be based on the 
veteran's records as well as his related history.  However, 
as discussed above, service medical records are negative for 
any serious spine injury or chronic spine disorder from 
injuries described by the veteran.  A medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Similarly, although the 
veteran is competent to relate and describe injuries he 
sustained, as a lay person not trained in medicine, he is not 
competent to offer an opinion as to the etiology of his 
current spine disability.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

However, both the February 2002 independent medical expert 
opinion and the September 2003 opinion from Dr. Freedman, 
which proffer different conclusions on the question, are 
based on a complete review of the relevant evidence of record 
and are properly supported by reference to that evidence, as 
well as explanation as to the basis for the opinion.  Thus, 
the Board finds no basis for accepting one medical opinion 
over the other.  Therefore, the evidence as to the issue of 
whether the veteran's lumbar spine disability was incurred in 
service in is relative equipoise.  38 U.S.C.A. § 5107(b).  
Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports service connection for 
lumbar spine disability.  The appeal is granted.    


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for lumbar spine 
disability is granted.  


REMAND

The veteran also seeks service connection for cervical spine 
disability.  Pursuant to the joint motion to the Court, a 
remand is required in order to comply with notice and 
assistance requirements of the VCAA.  

The VCAA, enacted during the course of this appeal, enhanced 
VA's duty to assist a claimant in developing facts pertinent 
to his claim and expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  VA promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information should be provided by the 
claimant and what information VA will attempt to obtain on 
the claimant's behalf. Id.  As discussed in the joint motion 
to the Court, review of the claims folder fails to reveal 
notice from the RO to the veteran that complies with VCAA 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

On this point, the Board notes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the U. S. Court of 
Appeals for the Federal Circuit (Court of Appeals) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court of Appeals made a conclusion similar to the one 
reached in Disabled American Veterans, supra (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court of 
Appeals found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In complying with VCAA requirements on remand, the 
RO must take care to properly inform the veteran that a full 
year is allowed to respond to a VCAA notice.  

The second point raised in the joint motion was the potential 
existence of service medical records not associated with the 
claims folder.  Specifically, a May 1995 statement from a W. 
Bernell, M.D., indicated that he reviewed the veteran's 
service medical records.  It was stated that, on remand, the 
veteran should be advised to submit to the RO the service 
medical records he showed to Dr. Bernell.  

Finally, the joint motion notes that RO received no response 
to the request for medical records it sent to Huguley 
Memorial Medical Center.  It indicated that, on remand, a 
follow-up request for these records was appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notify the veteran and his representative 
of any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the claim and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
should also advise the veteran of the 
applicable time to respond with 
information or evidence as provided by 
statute.  The RO should allow the 
appropriate period of time for response.  

2.  The RO should contact the veteran and 
advise him that the May 1995 statement 
from W. Bernell, M.D., indicated that he 
reviewed the veteran's service medical 
records.  It should advise the veteran to 
submit to the RO the service medical 
records he showed to Dr. Bernell, as well 
as any other service medical records in 
his possession.  

3.  The RO should make a follow-up 
attempt to secure the veteran's records 
from Huguley Memorial Medical Center.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for cervical spine disability, 
to include consideration of all evidence 
of record.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if on order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



